Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 40-49 are pending for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-49 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowels et al. (US 20080269149 A1), and in view of Vandenberghe et al. (US899678B2) and Chen et al. (2005).
Regarding claims 40-49, Bowles et al. (US 20080269149 A1) teach the following:
[0007] The present invention provides chimeric virus vectors that have been designed to exhibit one or more properties of interest (e.g., enhanced tissue tropism). For example, the inventors have identified the key amino acid of AAV1 responsible for enhanced in vivo transduction and selectively engineered this amino acid into the backbone of AAV2 and AAV3b. In particular embodiments, the chimeric viruses of the invention have enhanced transduction capability (e.g., transduction of skeletal muscle, cardiac muscle, glial cells, astrocytes, liver, retina and/or lung, etc.), enhanced levels of transgene expression and/or earlier onset of transgene expression. The chimeric virus can also have a reduced transduction capability with respect to one or more cells or tissues (e.g., liver), which can be desirable in terms of targeting the vector to the target tissue of interest and reducing dosage of vector to be administered.
Bowles et al. describe AAV2 capsid protein variants that possess neuron specific transduction, see the following:  It is well-established that AAV1 and AAV2 are specific for neuronal transduction. As shown in FIG. 14, the 2.5 vector transduces neurons (arrow on the left) as well as non-neuronal cells (arrow on right). Based on morphology, these cells appear to be astrocytes. (¶ [0265]).
In one embodiment Bowels et al. also teach wherein the AAV chimeric virus expresses a transgene that encodes a therapeutic polypeptide, wherein the polypeptide is selected from a group including the following: dystrophin, mini-dystrophin, utrophin, a clotting factor including Factor VIII or Factor IX, a growth factor including insulin-like growth factor I, insulin-like growth factor II, platelet-derived growth factor, epidermal derived growth factor, fibroblast-derived growth factor, nerve-derived growth factor, glial-derived growth factor, transforming growth factor-.alpha. or transforming growth factor-, a neurotrophic factor (see claims section of this reference).
With respect to the use of the AAV2 vectors for treating a retinal degenerative disease or condition, it would have been obvious to use AAV2 vectors for this purpose because Bowels et al. teach that AAV2 capsid variants possess neuron specific transduction.
The references cited above do not disclose all of the specific AAV2 capsid protein as recited in the instant claims.  However, Vandenberghe et al. teach an AAV2 capsid protein comprising the amino acid sequence of SEQ ID NO: 33, this sequence is 100% identical to SEQ ID NO: 2 of the instant invention.  Additionally, Chen et al. discloses the sequence of capsid protein VP1 that is 100% identical to SEQ ID NO: 2 recited in instant claim 40. 
Absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to design a recombinant AAV vector for delivering nucleic acid into a cell, wherein said AAV vector comprising an AAV2 capsid protein comprising the amino acid sequence of SEQ ID NO: 2.  One of ordinary skill in the art would have been motivated to incorporate the AAV2 capsid having a sequence of SEQ ID NO: 2 into a recombinant AAV vectors comprising an AAV2 vp1 capsid protein as disclosed in Bowels et al. because the prior art discloses this sequence as encoding a functional AAV2 vp1 capsid protein (Vandenberghe et al. SEQ ID NO: 33).  Moreover, a person of ordinary skill in the art at the effective filing date of the instant invention, would have been motivated to substitute one equivalent AAV2 vp1 capsid protein for another, with the expectation of producing a recombinant AAV vector possessing the same properties, namely for delivering nucleic acid into cells (See MPEP2144.06[R-6]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 11, 14, 27, 31, and 40 of copending Application No. 17466237 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending application are drawn to recombinant AAV vectors expressing a neuronal specific polypeptide, wherein the variant is AAV2 and wherein the capsid protein comprises the sequence set forth in SEQ ID NO: 2.  Since the claims are drawn to the same product, and further are designed to express a neuroprotective polypeptide in a neuronal or retinal specific manner, the copending claims render the scope of the instant claims obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699